MEMORANDUM **
Ricardo Quintero Beltran, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order denying his application for cancellation of removal. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s order denying cancellation of removal. See 8 C.F.R. § 1003.2(b)(1), (c)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
We lack jurisdiction to review the BIA’s decision not to enlarge petitioner’s grant of voluntary departure from 30 days to 60 days because such a decision is a discretionary determination. See Beltran-Tirado v. INS, 213 F.3d 1179, 1186 (9th Cir.2000).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.